ORDER

PER CURIAM:
Defendant-Appellant Paul Otto Sommerer was convicted of two counts of failure to obey an Ex Parte Order of Protection. On appeal, he alleges error in failing to require a formal arraignment following amendment of the date of the violation alleged in one of the counts of the information. We have reviewed the briefs and the record on appeal and find no error. Because a published opinion reciting the detailed facts and applicable principles of law would have no precedential value, we affirm by this summary order, but have provided the parties with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 30.25(b).